Citation Nr: 1415389	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected lumbosacral strain with degenerative changes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1959 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record in Virtual VA.  

In October 2013, subsequent to the RO's February 2013 statement of the case, the Veteran submitted a September 2013 X-ray and private examination report in support of his claim.  He submitted an additional copy of these records at his November 2013 hearing, with a waiver allowing the Board's initial review of the new evidence.  38 C.F.R. § 20.1304.

A review of the Veteran's Virtual VA claims file reveals VA medical records dated from June 2008 to January 2014.  The RO considered these records in a February 2013 statement of the case.  A review of the Veterans Benefits Management System also reveals a January 2014 VA examination and a February 2014 rating decision.  The Veteran's representative submitted an April 2014 waiver allowing the Board's initial review of the January 2014 VA examination.  38 C.F.R. § 20.1304.  



FINDING OF FACT

The Veteran has radiculopathy of the right lower extremity that is related to his service-connected lumbosacral strain with degenerative changes.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, radiculopathy of the right lower extremity is proximately due to or the result of his service-connected lumbosacral strain with degenerative changes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has been granted service connection for a lumbosacral strain with degenerative changes.  His private physician, Dr. V.E.E (initials used to protect privacy), reviewed September 2013 x-rays, the relevant medical history including the in-service injury to the Veteran's lumbar spine, and his lay report of shooting pain down both legs.  Upon examination, he objectively noted hypoactive deep tendon reflexes at the right knee, absent deep tendon reflexes at the right ankle, and decreased light touch sensation throughout the right lower extremity.  Dr. V.E.E. concluded by stating that he felt the Veteran's problem was radiculopathy caused by his service-connected lumbosacral strain.  

While Dr. V.E.E. performed no EMG testing in conjunction with his September 2013 examination, the Veteran later underwent EMG testing in October 2013.  A VA examiner reviewed this testing, and prior conflicting EMG readings, in a January 2014 VA examination report.  The January 2014 VA examiner concluded that the October 2013 EMG testing showed L-5 radiculopathy bilaterally and S-1 radiculopathy on the right, thereby confirming Dr. V.E.E.'s radiculopathy diagnosis.  This examination was performed in conjunction with a claim for an increased evaluation of the Veteran's already service-connected radiculopathy of the left lower extremity, and therefore, included no opinion on the issue of service connection for radiculopathy of the right lower extremity.  

The earlier VA examinations performed and opinions obtained in conjunction with this appeal all indicated that the Veteran did not have a diagnosis for radiculopathy of the right lower extremity based on a January 2012 EMG and July 2012 MRI.  Significantly, however, there is no medical opinion showing that the Veteran's radiculopathy of the right lower extremity is not related to his service-connected lumbosacral strain with degenerative changes, and the January 2014 VA examiner reviewed the conflicting EMGs in his report, ultimately finding a diagnosis for radiculopathy of the right lower extremity.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the service connection is warranted for radiculopathy of the right lower extremity. 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for radiculopathy of the right lower extremity is granted.  



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


